ORDER
I FIND THAT Act No. 58 of 2015 amended S.C. Code Ann. § 16-25-20(G) regarding approved domestic violence intervention programs, so as to place sole responsibility of approval of those programs with the Circuit Solicitor, or with the Attorney General if the case is prosecuted by that Office. This amendment negated the subject matter of the Order of the Chief Justice issued January 18, 2012, regarding approval of batterer treatment programs.
Therefore, pursuant to Article V, Section 4, South Carolina Constitution,
IT IS ORDERED that the Order of the Chief Justice dated January 18, 2012, regarding the approval of batterer treatment programs and summary court sentencing, is hereby revoked.
s/Costa M. Pleicones
Costa M. Pleicones
Chief Justice